 



Exhibit 10.18

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into as of the 26th day of March, 2019 (the “Effective Date”), by and
between CytRx Corporation, a Delaware corporation (“Employer”), and Steven A.
Kriegsman, an individual and resident of the State of California (“Employee”),
with reference to the following facts:

 

A. Employer and Employee previously entered into a Fourth Amended and Restated
Employment Agreement, dated May 10, 2012 (as amended, the “2012 Employment
Agreement”), under which Employee is serving as President and Chief Executive
Officer of Employer.

 

B. Employer believes that Employee has been and will continue to be an integral
part of its management and is and will continue to be responsible for developing
its business.

 

C. Employee possesses extensive knowledge regarding Employer’s business,
including confidential and proprietary information concerning marketing plans
and strategy, business plans, projections, and the formulae and models
pertaining thereto, customer needs and peculiarities, finances, operations,
billing methods, customer lists and trade secrets.

 

D. Employer and Employee desire to amend and restate the 2012 Employment
Agreement under which Employee shall continue to serve on a full-time basis as
Employer’s President and Chief Executive Officer on the terms set forth in this
Agreement, effective as of the Effective Date.

 

NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.

 

1. Employment Agreement. Effective as of the Effective Date, Employer hereby
retains Employee as Employer’s President and Chief Executive Officer, and
Employee hereby accepts such employment and position with Employer, on the terms
and conditions set forth herein. Employer understands that his duties as
President and Chief Executive Officer may change from time to time over the term
of this Agreement in the discretion of Employer’s Board of Directors, but such
duties shall in all events be consistent with the duties customarily assigned to
the Chief Executive Officer of a company such as Employer.

 

2. Duties. Employee shall perform all duties assigned to him by the Employer’s
Board of Directors faithfully, diligently and to the best of his ability. Such
duties include, without limitation, the overseeing and implementation of the
business plan adopted by the Board of Directors (as may be revised from time to
time by the Board of Directors). Employee shall perform the services
contemplated under this Agreement in accordance with the policies established by
and under the direction of the Board of Directors. Employee shall have such
corporate power and authority as shall reasonably be required to enable him to
discharge his duties under this Agreement.

 

 1 

 

 

3. Time and Efforts. Subject to the exceptions set forth in this Section 3,
Employee shall devote 100% of his business time, efforts, attention, and
energies to Employer’s business in order to implement Employer’s business plan
and discharge his duties under this Agreement.

 

3.1. Directorship Exception. Notwithstanding any other provision of this Section
3, while this Agreement is in effect, Employee may serve on the board of
directors of up to three companies other than Employer, but in no event shall
Employee serve on the board of directors of any company that is directly
competitive with Employer or serve as the chairman of any audit committee or
other committee of any other board of directors that requires substantial
additional time on the part of Employee beyond that customarily required to
serve as a member of the board of directors unless such service is approved by
the Board of Directors. Employee may make and manage personal business
investments of his choice and serve in any capacity with any civic, educational
or charitable organization, or any governmental entity or trade association,
without seeking or obtaining approval by the Board of Directors, provided such
activities and services do not materially interfere or conflict with the
performance of his duties hereunder.

 

3.2. The Kriegsman Group Exception. Employee agrees that immediately following
completion of the SuperGen, Inc. assignments, Employee will either (i) terminate
the operations of The Kriegsman Group or (ii) retain a new President for The
Kriegsman Group and thereafter cease all personal activities on behalf of The
Kriegsman Group. Nothing contained in this Section 3 shall limit Employee’s
right to engage in activities or receive benefits from The Kriegsman Group
solely in his capacity as an equity owner of that firm.

 

4. Term. Employee’s employment under this Agreement shall commence on the
Effective Date and shall continue until December 31, 2021 (the “Expiration
Date”), unless sooner terminated by Employer or Employee in accordance with
Section 6 (the “Term”); provided, however, that unless Employer or Employee
gives written notice to the other party to the contrary at least 180 days prior
to the Expiration Date, this Agreement shall automatically be extended for an
additional term of one (1) year following the Expiration Date; and, provided
further, that this Agreement shall continue to renew automatically for an
additional term of one (1) year on each anniversary of the Expiration Date
unless Employer or Employee gives written notice to the other party to the
contrary at least 90 days prior to such anniversary date. References herein to
the “Term” shall include any automatic extensions pursuant to the preceding
sentence. Provision of a notice that this Agreement will not be extended shall
not constitute a breach of this Agreement.

 

5. Compensation. As the total consideration for Employee’s services rendered
under this Agreement, Employer shall pay Employee the following compensation:

 

5.1. Salary. Commencing as of the Effective Date, Employer shall pay Employee an
annual salary of $850,000 per year, in 24 equal semi-monthly installments on the
15th and last day of each month during the Term. Employee’s annual salary shall
be subject to review annually by the Board of Directors of Employer and may be
increased (but not decreased) in the sole discretion of the Board of Directors
or the Compensation Committee of the Board.

 

5.2. Bonus Compensation. Employee shall receive an annual cash bonus on or
before December 31 during each year of the Term. The amount of each such bonus
payment shall be determined by Employer’s Board of Directors or Compensation
Committee, in its sole discretion, but in no event shall any such bonus be less
than $150,000 for each year during the Term.

 

 2 

 

 

5.3. Stock Options. Employer and Employee shall enter into mutually satisfactory
amendments to all stock option agreements between Employer and Employee pursuant
to Employer’s 2008 Stock Incentive Plan to provide for the vesting, in full, of
stock options subject to each such stock option agreement in the event of, and
upon, FDA approval to market aldoxorubicin. Employee also shall be eligible for
grants of stock options, restricted stock and other equity awards based on
Employer stock in accordance with Employer’s practices and policies with respect
to its senior executives.

 

6.3.1 Restricted Stock. Employee received a special, off-cycle equity award in
the form of a number of shares of restricted stock of Employer (the “Restricted
Stock”) with an aggregate grant date fair market value equal to $1 million,
which included 2,325,586 shares at $0.43 per share granted on December 15, 2016.
The Restricted Stock vests in equal annual installments on each of the first
three anniversaries of the grant date, subject to Employee’s continuous service
to Employer through the applicable vesting date. For the avoidance of doubt, the
Restricted Stock grant shall not be construed to limit in any way Employee’s
eligibility to participate in Employer’s annual grant of stock options

 

5.4. Expense Reimbursement. Employer shall promptly reimburse Employee for
reasonable and necessary business and entertainment expenses incurred by
Employee in connection with the performance of Employee’s duties in accordance
with Employer’s usual reimbursement policies and procedures in effect from time
to time.

 

5.5. Vacation. Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer’s usual policies applicable to all
employees at a rate of four weeks’ vacation time for each 12-month period during
the Term.

 

5.6. Employee Benefit Plans and Fringe Benefits. Employee shall be eligible to
participate in all employee benefit plans and programs, fringe benefits and
perquisites as in effect generally with respect to other senior officers of
Employer. During the Term, Employer shall also continue to make fixed annual
premium payments on the Transamerica Occidental Life Insurance Company policy
insuring Employee under which Employee or his designee is the beneficiary.

 

5.7. Tax Withholding. Employer shall have the right to deduct from the
compensation due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation of Employee.

 

6. Termination.

 

6.1. Termination by Employer for Cause. Employer may terminate Employee’s
employment hereunder for “Cause” (as defined below), provided that Employer has
complied with the provisions of this Section 6.1. Employee shall be given
written notice by Employer’s Board of Directors of the intention to terminate
him for Cause. Such notice shall state in reasonable detail the particular
circumstances that constitute Cause for termination. Employee shall have 15 days
after receiving such notice in which to cure such circumstances, to the extent
such cure is possible. If cure is not possible, or if he fails to cure such
circumstances, Employee shall then be entitled to a hearing before the Board.
Such hearing shall be held within 20 days of his receiving such notice, provided
that he requests such hearing within 15 days of receiving such notice. If,
within five days following such hearing, the Board gives written notice to
Employee confirming that, in the judgment a majority of the members of the Board
(excluding Employee), Cause for terminating his employment on the basis set
forth in the original notice exists, the Term and Employee’s employment
hereunder shall be terminated for Cause. The term “Cause” for purposes of this
New Employment Agreement shall mean any of the following:

 

 3 

 

 

(a) Employee has materially breached any material term of this Agreement;

 

(b) Employee is (i) convicted of, or has entered a plea of guilty or nolo
contendere to, any felony that in the reasonable judgment of Employer’s Board of
Directors is materially injurious to Employer or its reputation or (ii) is
convicted of, or has entered a plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude that in the reasonable
judgment of the Board of Directors of Employer is materially injurious to
Employer or its reputation; provided, however, that in the event Employee is
indicted for, or charged with, the commission of any felony that in the judgment
of the Board of Directors could reasonably be expected to result in substantial
lasting harm to Employer or its reputation, Employer shall be entitled summarily
to suspend Employee’s services to Employer hereunder, without a loss to Employee
of his compensation and other benefits hereunder, during the pendency of such
indictment or charge;

 

(c) Employee has willfully committed (i) any act of fraud or gross misconduct
against Employer or (ii) any act of fraud or gross misconduct not directly
involving Employer that in the reasonable judgment of the Board of Directors of
Employer is materially injurious to Employer or its reputation; or

 

(d) Employee has willfully failed or refused or is legally unable (other than
due to his death or total disability as defined in Section 18), to perform his
duties as required under this Agreement.

 

If Employer terminates Employee’s employment for Cause, the termination shall
take effect on the effective date (determined under Section 15) of the final
written notice to Employee pursuant to this Section 6.1, and Employee shall be
entitled to (i) a lump sum cash payment, payable within ten (10) business days
after the date of termination of Employee’s employment, equal to the sum of (A)
any accrued but unpaid salary as of the date of such termination, (B) any
accrued but unpaid bonus due under Section 5.2 for any annual period ended prior
to the date of such termination and (C) the minimum bonus under Section 5.2 for
the annual period in which such termination occurs, prorated through the date of
such termination, and (ii) such benefits, if any, to which Employee or his
dependents or beneficiaries may then be entitled as a participant under the
employee benefit plans referred to in Section 5.6. In the event of the
termination of Employee’s employment for Cause, Employee’s stock options and any
other equity awards based on Employer’s securities, such as restricted stock,
restricted stock units, stock appreciation rights, performance units, etc.
shall, to the extent then vested and exercisable, remain vested and exercisable
in accordance with their terms

 

6.2. Termination by Employer without Cause. Employer may terminate Employee’s
employment without Cause, which termination shall take effect on the effective
date (determined under Section 15 of this Agreement) of written notice of such
termination to Employee. A termination by Employer in accordance with this
Section 6.2 shall not be deemed a breach of this Agreement. Upon any termination
of Employee’s employment by Employer without Cause pursuant to this Section 6.2,
Employee shall be entitled to (i) a lump sum cash payment, payable within ten
(10) business days after the date of termination of Employee’s employment, equal
to the sum of (A) any accrued but unpaid salary as of the date of such
termination, (B) any accrued but unpaid bonus due under Section 5.2 for any
annual period ended prior to the date of such termination and (C) the minimum
bonus under Section 5.2 for the annual period in which such termination occurs,
prorated through the date of such termination; (ii) continued payment of
Employee’s salary as provided in Section 5.1 and the minimum bonus under Section
5.2 during the period commencing on the date of Employee’s termination and
continuing through the Expiration Date; (iii) such benefits, if any, to which
Employee and his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 5.6; (iv)
immediate vesting of all of Employee’s stock options and any other equity awards
based on Employer securities, such as restricted stock, restricted stock units,
stock appreciation rights, performance units, etc, all of which shall remain
exercisable for their full term; (v) continuation of the life insurance premium
payments through the expiration of the then current Term, but in no event for a
period of less than 24 months; (vi) continued participation, through the
expiration of the then current Term, but in no event for a period of less than
24 months, of Employee and each of his dependents in any Employer-sponsored
health plan at the benefit level in effect from time to time and with COBRA
benefits commencing thereafter. In addition to the foregoing payments and
continuation of benefits, Employer shall pay Employee in a lump-sum within 10
days following the date of termination of Employee’s employment an amount equal
to the sum of (x) Employee’s salary as provided in Section 5.1 and (y) the
minimum bonus under Section 5.2 that would otherwise be payable for the period
commencing on the date of termination of Employee’s employment and ending on the
third anniversary of such termination date.

 

 4 

 

 

6.3. Termination by Employee for Good Reason. Employee may terminate his
employment hereunder for “Good Reason,” which shall mean any material breach by
Employer of the terms hereof that is not corrected by Employer within five days
after written notice by Employee to Employer, including, without limitation, (i)
the assignment to Employee of any duties inconsistent in any respect with his
position as Chief Executive Officer (including status, offices, titles,
reporting requirements, authority, duties or responsibilities); (ii) any failure
by Employer to comply with its compensation obligations under this Agreement; or
(iii) Employer’s requiring Employee to be based at any office or location other
than in Los Angeles, California or within ten miles of the current location of
the Company’s headquarters. If Employee terminates his employment for Good
Reason, subject to Employer’s right to cure as set forth above, the termination
shall take effect on the effective date (determined under Section 15) of the
written notice to Employer, and Employee shall be entitled to the same payments
and benefits, at the same times, described in Section 6.2 for a termination by
Employer without Cause.

 

6.4. Termination by Employee without Good Reason; Termination following
Significant Transaction or Expiration of Term. Employee shall have the right to
voluntarily terminate his employment hereunder at any time without Good Reason
upon 30 days’ written notice to Employer. A voluntary termination by Employee in
accordance with this Section 6.4 shall not be deemed a breach of this Agreement.
Upon any voluntary termination of employment by Employee without Good Reason
pursuant to this Section 6.4, Employee shall be entitled to such payments and
benefits as those described in Section 6.1; provided, however, that
notwithstanding the foregoing in the event of Employee’s termination of
employment for any reason on or following (i) the expiration of the Term
(including, without limitation, an expiration of the Term arising from the
non-renewal of this Agreement by either party under Section 4) or (ii) the
consummation of a merger, acquisition, in-licensing, out-licensing or royalty
sale transaction, in each case to which the Company is a party, Employee shall
entitled to the payments and benefits set forth in Section 6.2(i)-(vi) and the
payment set forth in the last sentence of Section 6.2.

 

6.5. Termination in Connection with a Change in Control. For purposes of this
Section 6.5, a “Change in Control” shall mean any of a “change in ownership,”
“change in effective control” and “change in ownership of a substantial portion
of the assets” of Employer within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (or any successor to such
Section). Notwithstanding the provisions of Section 6.2, Section 6.3 or any
other provision of this Agreement, if a Change in Control occurs during the
Term, and if, during the Term and within two years after the date on which the
Change in Control occurs, Employee’s employment is terminated by Employer
without Cause or by Employee for Good Reason, then Employee will be entitled to
the payments and benefits, at the same times, described in Section 6.2 for a
termination by Employer without Cause, except that Employee shall be entitled to
continued participation, for a period of 36-months that commences on the date of
termination, of Employee and each of his dependents in any Employer-sponsored
health plan at the benefit level in effect from time to time and with COBRA
benefits commencing thereafter.

 

If Employer’s obligation to make the payments and provide the benefits described
in this Section 6.5 is triggered, Employee will not be entitled to the
additional payments or benefits described in Section 6.2 or Section 6.3, as
applicable, that would otherwise be payable upon such termination of Employee’s
employment. For clarity, during the Term and after two years after a Change in
Control, the provisions of Section 6.2 and Section 6.3 shall once more apply.

 

 5 

 

 

In addition, to the extent that any payment or distribution of any type to or
for Employee by Employer (which for purposes of this Section 6.5 includes any
parent, subsidiary or affiliate of Employer), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (including, without limitation, any accelerated vesting of stock
options or other equity awards based on Employer stock granted pursuant to this
Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax (“Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor to such
Section), Employer shall pay to Employee, prior to the time any Excise Tax is
payable with respect to any of such Total Payments (through withholding or
otherwise), an additional amount (a “Gross-Up Payment”) that, after the
imposition of all income, employment, excise and other taxes, penalties and
interest thereon, is equal to the sum of (i) the Excise Tax on such Total
Payments plus (ii) any penalty and interest assessments associated with such
Excise Tax. The determination of whether any portion of the Total Payments is
subject to an Excise Tax and, if so, the amount and time of any Gross-Up Payment
pursuant to this Section 6.5, shall be made by an independent auditor (the
“Auditor”) jointly selected by Employee and Employer and paid by Employer. If
Employee and Employer cannot agree on the firm to serve as the Auditor, then
they shall each select an accounting firm and those two firms shall jointly
select the accounting firm to serve as the Auditor. Unless Employee agrees
otherwise in writing, the Auditor shall be a nationally recognized United States
public accounting firm that has not during the two years preceding the date of
its selection, acted in any way on behalf of Employer. Employee and Employer
shall cooperate with each other in connection with any proceeding or claim
relating to the existence or amount of any liability for Excise Tax. All
expenses relating to any such proceeding or claim (including attorneys’ fees and
other expenses incurred by Employee in connection therewith) shall be paid by
Employer promptly upon demand by Employee, and any such payment shall be subject
to a Gross-Up Payment under this Section 6.5 in the event that Employee is
subject to Excise Tax on it.

 

6.6. Section 409A of the Code. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.

 

The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee. Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee’s “separation from service” as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee’s payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee’s
beneficiary, or if none, to the personal representative of Employee’s estate
within 30 days after the date of Employee’s death. Each installment payment
required under this Agreement shall be considered a separate payment for
purposes of Section 409A.

 

7. No Mitigation; No Offset. Employee shall have no obligation to seek other
employment or to otherwise mitigate Employer’s obligations to him arising from
the termination of his employment, and no amounts paid or payable to Employee by
Employer under this Agreement shall be subject to offset for any remuneration to
which Employee may become entitled from any other source after his employment
with Employer terminates, whether attributable to subsequent employment,
self-employment or otherwise.

 

 6 

 

 

8. First Offer. Employee acknowledges and agrees that a material inducement to
Employer to enter into this Agreement is the Employee’s expertise in, knowledge
of and ability to identify acquisition candidates within, the biotech,
pharmaceutical and health care industries. Accordingly, Employee agrees that
Employee will provide, and will cause The Kriegsman Group for so long as
Employee is the principal owner of The Kriegsman Group to provide, Employer’s
Board of Directors with the first opportunity to conduct or take action with
respect to any acquisition opportunity or any other potential transaction
identified by Employee or The Kriegsman Group within the biotech, pharmaceutical
or health care industries and that is within the scope of the business plan
adopted by the Employer’s Board of Directors. Employee’s obligations under this
Section 8 shall commence on the Effective Date and shall continue while this
Agreement is in effect.

 

9. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, and except as otherwise required by law or legal process and
after reasonable notice to Employer and opportunity for Employer to intervene,
Employee shall hold and keep secret and confidential all Trade Secrets and other
confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties hereunder;
provided, however, that with respect to “trade secrets” (as defined under
applicable law), Employee’s confidentiality obligations shall continue for so
long as they remain “trade secrets” under applicable law. Employee shall
maintain in trust all such “trade secret” or other confidential or proprietary
information, as Employer’s property, including, but not limited to, all
documents concerning Employer’s business, including Employee’s work papers,
telephone directories, customer information and notes, and any and all copies
thereof in Employee’s possession or under Employee’s control. Upon expiration or
earlier termination of Employee’s employment with Employer, for any reason, or
upon request by Employer, Employee shall deliver to Employer all such documents
belonging to Employer, including any and all copies in Employee’s possession or
under Employee’s control.

 

10. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Sections 9 or 10
hereof and, accordingly, that Employer shall be entitled to equitable remedies,
including, without limitation, specific performance, temporary restraining
orders, and preliminary injunctions and permanent injunctions, to enforce such
Sections without the necessity of proving actual damages in connection
therewith. This provision shall not, however, diminish Employer’s right to claim
and recover damages or enforce any other of its legal or equitable rights or
defenses.

 

11. Severable Provisions. The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

 

12. Binding Agreement. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns and Employee and his heirs and
representatives. Neither party may assign this Agreement without the prior
written consent of the other party.

 

13. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior agreements, written or oral, between Employee and
Employer relating to the subject matter hereof, including without limitation the
2012 Employment Agreement. Any such prior agreements are hereby terminated and
of no further effect and Employee, by the execution hereof, agrees that any
compensation provided for under any such prior agreements is specifically
superseded and replaced by the provisions of this Agreement. No modification of
this Agreement shall be valid unless made in writing and signed by the parties
hereto and unless such writing is made by an executive officer of Employer
(other than Employee) after approval by Employer’s Board of Directors. The
parties hereto agree that in no event shall an oral modification of this
Agreement be enforceable or valid.

 

14. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice of law rules.

 

 7 

 

 

15. Notice. All notices and other communications under this Agreement shall be
in writing and mailed, telecopied or delivered by hand or by a nationally
recognized courier service guaranteeing overnight delivery to a party at the
following address (or to such other address as such party may have specified by
notice given to the other party pursuant to this provision and shall be
effective when personally delivered or two (2) business days after being mailed:

 

If to Employer:

 

CytRx Corporation

11726 San Vicente Boulevard,

Suite 650

Los Angeles, California 90049

Facsimile: (310) 826-5529

Attention: Dr. Louis Ignarro, Chairman of the Compensation Committee

 

If to Employee:

 

Steven A. Kriegsman

The Kriegsman Group

11726 San Vicente Blvd., Suite 650

Los Angeles, CA 90049

Facsimile: (310) 826-5529

 

16. Legal Fees. Costs and expenses (including attorneys’ fees) incurred by
Employee in the enforcement of his rights under this Agreement shall be paid by
Employer in advance of the final disposition of such litigation or arbitration.

 

17. Arbitration. The parties agree if any controversy or claim shall arise out
of this Agreement or the breach hereof (other than claims (a) for equitable
relief, including specific performance, injunctive relief or temporary
restraining orders or (b) enforcing this Section 17 or an arbitration award
granted in accordance herewith), and either party shall request that the matter
be settled by arbitration the matter shall be settled exclusively by final and
binding arbitration before JAMS (or its successor pursuant to the United States
Arbitration Act, 9 U.S.C. Section 1 et seq.) in accordance with the provisions
of JAMS’ Streamlined Arbitration Rules and Procedures in effect at such time, by
a single arbitrator, if the parties shall agree upon one, or by one arbitrator
appointee by each party and a third arbitrator appointed by the other
arbitrators. In case of any failure of a party to make an appointment referred
to above within two (2) weeks after written notice of controversy, such
appointment shall be made by JAMS. All arbitration proceedings shall be held in
the City of Los Angeles, and each party agrees to comply in all respects with
any award made in such proceeding and to the entry of a judgment in any
jurisdiction upon any award rendered in such proceeding.

 

18. Death or Disability. In the event of Employee’s death or “Disability” (as
defined below) during the Term, the Employee’s employment shall automatically
cease and terminate as of the date of Employee’s death or the effective date of
Employer’s written notice to Employee of its decision to terminate his
employment by reason of his Disability, as the case may be, and Employee shall
be entitled to the same payments and benefits, at the same times, as described
in Section 6.2 for a termination of employment by Employer without Cause.
Likewise, any stock options and other equity awards held by Employee at the time
of his death or Disability shall immediately vest in full upon such termination
and shall remain exercisable thereafter for the full term of such options and
equity rights. Notwithstanding the foregoing or any provision of Section 6.2,
Employer’s obligation to pay Employee the salary and bonus called for in Section
6.2 during the Severance Period following termination of his employment by
reason of his Disability shall be subject to offset and shall be reduced by any
and all amounts paid to Employee under any disability insurance policy paid or
provided for by Employer as provided in Section 5.6 or otherwise. For purposes
of this Agreement, the term “Disability” means the inability of Employee to
perform substantially all of his duties hereunder for any period of at least 120
consecutive days by reason of any physical or mental incapacity.

 

 8 

 

 

19. Survival. In the event this Agreement expires after its Term or is
terminated, the provisions of Sections 6, 9, 10, 11, 14, 15, 14, 17, 18 and 21
shall survive.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

 

21. Indemnification.

 

21.1. Employer Indemnity. If Employee is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of Employer or any affiliate of
Employer or was serving at the request of Employer or any affiliate of Employer
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Employee’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, then Employer will indemnify
Employee and hold him harmless to the fullest extent legally permitted or
authorized by Employer’s certificate of incorporation or bylaws or resolution of
the Board of Directors to the extent not inconsistent with the laws of the State
of Delaware, against all cost, expense, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Employee in connection therewith, except to the extent attributable to
Employee’s gross negligence or fraud), and such indemnification shall continue
as to Employee even if he has ceased to be a director, member, officer, employee
or agent of Employer or affiliate and shall inure to the benefit of Employee’s
heirs, executors and administrators. Employer will advance to Employee all
reasonable costs and expenses to be incurred by him in connection with a
Proceeding within 20 days after receipt by Employer of a written request for
such advance. Such request shall include an undertaking by Employee to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this subsection 21.1 shall not be deemed exclusive of any other rights of
indemnification to which Employee may be entitled or which may be granted to him
and shall be in addition to any rights of indemnification to which he may be
entitled under any policy of insurance.

 

21.2. No Presumption Regarding Standard of Conduct. Neither the failure of
Employer (including its Board of Directors, independent legal counsel or
stockholders) to have made a determination prior to the commencement of any
proceeding concerning payment of amounts claimed by Employee under the preceding
subsection 21.1 of this Section 21 that indemnification of Employee is proper
because he has met the applicable standard of conduct, nor a determination by
Employer (including its Board of Directors, independent legal counsel or
stockholders) that Employee has not met such applicable standers of conduct,
shall create a presumption the Employer has not met the applicable standard of
conduct.

 

21.3. Liability Insurance. Employer will continue and maintain a directors and
officers liability insurance policy covering Employee to the extent Employer
provides such coverage for its other senior executive officers.

 

 9 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 







  “EMPLOYER”         CytRx Corporation,   a Delaware corporation         By: /s/
Lou Ignarro   Name: Dr. Louis Ignarro   Title: Chairman of the Compensation
Committee         “EMPLOYEE”           /s/Steven A. Kriegsman     Steven A.
Kriegsman

 



 10 

 

 

